Detailed Action
           Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.
This Action is Non-Final.

                                       Double Patenting
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine  grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
         A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
         Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
        Claim 1 is provisionally rejected on the ground of nonprovisional double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,422,959.
Application No:17/894,116
Patent No:11,422,959
1. A system, comprising: 
    a memory; and 
    a processor, coupled to the memory, the processor to: identify, by a device, a queue comprising a plurality of input/output (I/O) descriptors, each of the plurality of I/O descriptors representing one of: an active descriptor associated with an active I/O request or an executed descriptor that is associated with an executed I/O request; 

      retrieve, from a first index in the queue, one or more active descriptors associated with an I/O request; 
       execute, by the device, the I/O request; and 
      write a first executed descriptor to a queue position identified by a second index, wherein the first executed descriptor indicates the I/O request has been executed.  



1. A system, comprising: 
    a memory; and 
    a processing device, coupled to the memory, the processing device to: identify, by a virtual device, a queue comprising a plurality of input/output (I/O) descriptors, each of the plurality of I/O descriptors representing one of: an active descriptor associated with an active I/O request or an executed descriptor that is associated with an executed I/O request;     
      retrieve, from a first index in the queue, one or more active descriptors associated with an I/O request; 
      execute, by the virtual device, the I/O request; 
        write a first executed descriptor to a queue position identified by a second index, wherein the first executed descriptor indicates the I/O request has been executed; and 
       update the second index to an initial position in the queue responsive to determining that a predetermined condition is satisfied.



6.     Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claim 1 of U.S. Patent No. 11,422,959 (Please note that as both the Patent and copending application claimed similar subject matters, and in the interest of time, the examiner is selecting the independent claim 1 from the Patent and claim 1 from copending application for the instant double patenting rejection).

                                      Claim Rejections - 35 USC § 103
7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.     Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent Application Pub.No:20090288089 A1)  in view of Mukherjee et al. (US Patent Application Pub.No:20200356493 A1).
           As per claim 1, Choi teaches a system, comprising: 
        a memory [Fig.6, memory 635] ; and 
        a processor [Fig.6, process control and scheduling 624], coupled to the memory, the processor to: identify, by a device, a queue comprising a plurality of input/output (I/O) descriptors, each of the plurality of I/O descriptors representing one of: an active descriptor associated with an active I/O request or an executed descriptor that is associated with an executed I/O request [Paragraphs 0051;0054, The system 600 could include several per-process data storage and control units that are needed for implementing the prioritized event processing method. Each process has an event descriptor space divided into the first event descriptor cache space 602 which is used for implementing the active descriptor set and the second event descriptor space 604 which is left for the conventional event descriptors accessed by the user program.]; 
          retrieve, from a first index in the queue, one or more active descriptors associated with an I/O request [Abstract, Paragraphs 0015;0029, A method for dynamically prioritizing event processing in an event dispatching system includes steps of: organizing input/output requests in a plurality of activity sets ordered from most active to least active, wherein a highest priority level is associated with the most active activity set and the lowest priority level is associated with the least active activity set; organizing event descriptors corresponding to the input/output requests into event descriptor sets; creating an event descriptor cache;…]; 
          execute, by the device, the I/O request [Paragraph 0015;0026, ….a method for dynamically prioritizing event processing in an event dispatching system includes steps of: organizing input/output requests in a plurality of activity sets ordered from most active to least active, wherein a highest priority level is associated with the most active activity set and the lowest priority level is associated with the least active activity set].
          Choi does not explicitly disclose write a first executed descriptor to a queue position identified by a second index, wherein the first executed descriptor indicates the I/O request has been executed.  
         Mukherjee disclose write a first executed descriptor to a queue position identified by a second index, wherein the first executed descriptor indicates the I/O request has been executed [Paragraphs 0014; 0052 , An I/O device such as device 250 will only write to a virtual memory address when a virtual machine has told the device 250 it can write to the memory address via a descriptor in a receive data queue provided to the device 250 by the virtual machine, so the set of pages accessed will always be a subset of descriptors that have been used;….]. 
        It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Mukherjee's system for tracking monitor page state changes Choi’s an information processing system for the benefit of monitoring and recording page state changes that occur during a live migration and result from operations that bypass a page state tracking logic of the host CPU so as to ensure volume and high speed of memory accesses occurring in a server environment, and satisfying computational requirements to perform linear searches across the entire VM memory allocation, thus increasing linearity with memory size and reducing latency for handling requests for frequently-used memory locations (Mukherjee,[0058]) to obtain the invention as specified in claim 1.

        As per claim 2, Choi and Mukherjee teach all the limitations of claim 1 above, where Mukherjee teaches, a system, wherein the processor is further to: update the second index to another position in the queue responsive to determining that a predetermined condition is satisfied [Mukherjee ,Paragraphs 0014; 0052; 0080, The write combiner can accumulate bits until one of several conditions occurs, depending on the implementation. The write combiner can collect a predetermined number of bits and write them to the bitmap once it has collected, for example, 256 bits. The write combiner can write to the bitmap at predetermined intervals, for example, every millisecond.].  

        As per claim 3, Choi and Mukherjee teach all the limitations of claim 2 above, where Choi and Mukherjee teach, a system, wherein to determine that the predetermined condition is satisfied [Mukherjee ,Paragraphs 0014; 0052; 0080, The write combiner can accumulate bits until one of several conditions occurs, depending on the implementation. The write combiner can collect a predetermined number of bits and write them to the bitmap once it has collected, for example, 256 bits. The write combiner can write to the bitmap at predetermined intervals, for example, every millisecond.], the processor is further to: determine that the device has processed an active descriptor in a last position in the queue [Choi, Abstract, Paragraphs 0015;0029, A method for dynamically prioritizing event processing in an event dispatching system includes steps of: organizing input/output requests in a plurality of activity sets ordered from most active to least active, wherein a highest priority level is associated with the most active activity set and the lowest priority level is associated with the least active activity set; organizing event descriptors corresponding to the input/output requests into event descriptor sets; creating an event descriptor cache;…].  

         As per claim 4, Choi and Mukherjee teach all the limitations of claim 1 above, where Mukherjee teaches, a system, wherein a size of the queue is equal to a size of a PCI express packet [Mukherjee ,Paragraphs 0014; 0052;0069; 0080,To communicate which memory was modified, the LME 480 can compute which bit in the tracking bitmap to set; this is calculated by dividing the offset into the region by the tracking granularity size and keeping only the quotient, ignoring the remainder. The quotient gives a bit offset into the bitmap.].  

         As per claim 5, Choi and Mukherjee teach all the limitations of claim 1 above, where Choi teaches, a system, wherein the processor is further to: maintain, by the device, a list of active descriptors corresponding to pending requests [Choi, Paragraphs 0015;0026, ….a method for dynamically prioritizing event processing in an event dispatching system includes steps of: organizing input/output requests in a plurality of activity sets ordered from most active to least active, wherein a highest priority level is associated with the most active activity set and the lowest priority level is associated with the least active activity set]. 
 
         As per claim 6, Choi and Mukherjee teach all the limitations of claim 1 above, where Choi and Mukherjee teach, a system, wherein the device is a virtual device and the processor is further to: write, by a driver [Choi, Paragraphs 0015;0026, ….a method for dynamically prioritizing event processing in an event dispatching system includes steps of: organizing input/output requests in a plurality of activity sets ordered from most active to least active, wherein a highest priority level is associated with the most active activity set and the lowest priority level is associated with the least active activity set], the active descriptors for the request to execute one or more operations by a physical device associated with the virtual device [Mukherjee ,Paragraphs 0014; 0052; 0080, The write combiner can accumulate bits until one of several conditions occurs, depending on the implementation. The write combiner can collect a predetermined number of bits and write them to the bitmap once it has collected, for example, 256 bits. The write combiner can write to the bitmap at predetermined intervals, for example, every millisecond.].  

        As per claim 7, Choi and Mukherjee teach all the limitations of claim 1 above, where Choi and Mukherjee teach, a system, wherein the processor is further to: responsive to writing an active descriptor, send, by a driver [Choi, Paragraphs 0015;0026, ….a method for dynamically prioritizing event processing in an event dispatching system includes steps of: organizing input/output requests in a plurality of activity sets ordered from most active to least active, wherein a highest priority level is associated with the most active activity set and the lowest priority level is associated with the least active activity set], a notification to the device to notify that the active descriptor is available to be processed [Mukherjee ,Paragraphs 0014; 0052; 0080, The write combiner can accumulate bits until one of several conditions occurs, depending on the implementation. The write combiner can collect a predetermined number of bits and write them to the bitmap once it has collected, for example, 256 bits. The write combiner can write to the bitmap at predetermined intervals, for example, every millisecond.].  

       As per claims 8-16, claims 8-16 are rejected in accordance to the same rational and reasoning as the above claims 1-7, wherein claims 8-16 are  the method claims for the system of claims 1-7.

       As per claims 17-20, claims 17-20 are rejected in accordance to the same rational and reasoning as the above claims 1-4, wherein claims 17-20 are  the device claims for the system of claims 1-4.
                                 Conclusion 
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
          Conclusion
                        RELEVANT ART CITED BY THE EXAMINER
       The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
       Rosu et al. (US Patent Application Pub. No: 20040103221 A1) teaches a technique for tracking a state of one or more input/output (I/O) channels associated with an application, by the application itself, comprises the steps of: (i) storing, by an operating system kernel, one or more selected elements of the state of at least a portion of the one or more I/O channels associated with the application in a memory which is shared by the application and the operating system kernel, when the one or more elements are available to the operating system kernel; (ii) acquiring, by the application, at least a portion of the stored elements through one or more memory read operations of the shared memory; and (iii) assessing, by the application, one or more of the acquired elements to determine the state of the one or more I/O channels corresponding thereto. Rosu discloses switching to track the state of the one or more I/O channels is thereby eliminated. 

       Gonzalez et al. (US Patent Application Pub. No: 20070195704 A1) teaches a computer implemented method, apparatus, and computer usable program code for monitoring health of a data processing system. Gonzalez discloses a determination is made whether a response is received within a first time period in response to an I/O device sending a receive descriptor to the data processing system. Gonzalez suggests a determination is made whether a second time period passes before the receive descriptor becomes available for sending to the data processing system in response to an unavailability of the receive descriptor for sending by the I/O device to the data processing system. Gonzalez further discloses a health check is performed on the data processing system if the first time period passes without receiving a response; and a health check is performed on the data processing system if the second time period passes without a receive descriptor becoming available to send the data processing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181